DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-24 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2020, 11/23/2020, and 02/07/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. U.S. Patent Application 2020/0279701 (hereinafter “Yang”).
Regarding claim 13, Yang teaches a thermal protection device (i.e. circuit protection device 100)(fig.1B) comprising: a housing (i.e. housing 102)(fig.1D); a varistor (i.e. metal oxide varistor 110)(fig.1D) partly embedded in the housing (implicit)(refer to fig.1D), wherein the housing electrically insulates the varistor (refer to [0017]), and wherein the varistor comprises a partly uninsulated contact surface (refer to solder connection 140)(fig.2A); an inner wall (i.e. insulator pad)(fig.1D) of insulating material (refer to [0018]) arranged adjacent to the contact surface of the varistor (refer to fig.1D); a window (i.e. opening 132)(fig.1D) in the inner wall (implicit) configured to allow an electrical connection of the contact surface of the varistor in an operational state of the thermal protection device (refer to [0022]); and a moveable insulation block (i.e. arc shield 114)(fig.1D) configured to cover the window in the inner wall to insulate the varistor in a region of the window of the inner wall in a fault state of the thermal protection device (refer to [0029] and [0030]).
Regarding claim 14, Yang teaches the thermal protection device of claim 13, wherein a metal contact (i.e. solder connection 140)(fig.2A) defines a spring terminal (implicit) such that the spring terminal is electrically connected through the window to the contact surface of the varistor during the operational state of the thermal protection device (refer to [0024]).
Regarding claim 15, Yang teaches the thermal protection device of claim 14, wherein the metal contact is subject to a pre-stress acting in a direction away from the contact surface during the operational state of the thermal protection device (refer to [0027] and [0029]).
Regarding claim 16, Yang teaches the thermal protection device of claim 14, wherein the electrical connection between the contact surface of the varistor and the spring terminal comprises a low temperature solder joint (refer to [0029]) during the operational state of the thermal protection device (implicit), and wherein a low temperature is a characteristic temperature at which the solder joint reaches a state where it allows a pre-stress to interrupt a contact with the contact surface (refer to [0029]).
Regarding claim 17, Yang teaches the thermal protection device of claim 16, wherein the characteristic temperature is a melting temperature of a solder (refer to [0029]), and wherein the melting temperature is in a range from 180°C to 210°C (refer to [0026])(the melting temperature of SnIn and SnBi are in the range of 180°C to 230°C).
Regarding claim 18, Yang teaches the thermal protection device of claim 14, wherein the moveable insulation block is pressed against the spring terminal by a spring force (refer to abstract) from a spring (i.e. spring 120)(fig.1D) during the operational state of the thermal protection device (refer to abstract).
Regarding claim 19, Yang teaches the thermal protection device according to claim 13, wherein the moveable insulation block is configured to be pushed in an end position by a spring (i.e. spring 120)(refer also to [0029] and [0030])and to thereby cover the window of the inner wall in a fault state of the thermal protection device (refer to [0029] and [0030]).
Regarding claim 23, Yang teaches the thermal protection device according to claim 13, wherein the varistor has a rectangular shape (refer to metal oxide varistor 110)(fig.2D)(refer also to [0018]) or a round shape (refer to [0018]).
Regarding claim 24, Yang teaches the thermal protection device according to claim 13, wherein the varistor comprises a second contact surface (i.e. conductive pad 107)(fig.2D) provided with a terminal (i.e. lead 106)(fig.2D).
Claim(s) 13-19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. U.S. Patent Application 2019/0027282 (hereinafter “Sun”).
Regarding claim 13, Sun teaches a thermal protection device (i.e. varistor component VC)(fig.4) comprising: a housing (i.e. housing HOU)(fig.8); a varistor (i.e. varistor V)(fig.8) partly embedded in the housing (implicit)(refer to fig.7), wherein the housing electrically insulates the varistor (refer to [0042]), and wherein the varistor comprises a partly uninsulated contact surface (refer to EC3)(fig.8); an inner 
Regarding claim 14, Sun teaches the thermal protection device of claim 13, wherein a metal contact (i.e. i.e. heat-sensitive element HSE)(fig.8) defines a spring terminal (implicit) such that the spring terminal is electrically connected through the window to the contact surface of the varistor during the operational state of the thermal protection device (refer to [0023], [0062], and [0065]).
Regarding claim 15, Sun teaches the thermal protection device of claim 14, wherein the metal contact is subject to a pre-stress acting in a direction away from the contact surface during the operational state of the thermal protection device (refer to [0023], [0062], and [0065]).
Regarding claim 16, Sun teaches the thermal protection device of claim 14, wherein the electrical connection between the contact surface of the varistor and the spring terminal comprises a low temperature solder joint (refer to [0023], [0062], and [0065]) during the operational state of the thermal protection device (implicit), and wherein a low temperature is a characteristic temperature at which the solder joint reaches a state where it allows a pre-stress to interrupt a contact with the contact surface (refer to [0023], [0062], and [0065]).
Regarding claim 17, Sun teaches the thermal protection device of claim 16, wherein the characteristic temperature is a melting temperature of a solder (refer to [0023]), and wherein the melting temperature is in a range from 180°C to 210°C (refer to [0023]).
Regarding claim 18, Yang teaches the thermal protection device of claim 14, wherein the moveable insulation block is pressed against the spring terminal by a spring force (refer to [0060] and [0062]) from a spring (i.e. spring SP)(fig.8) during the operational state of the thermal protection device (refer to [0060] and [0062]).
Regarding claim 19, Yang teaches the thermal protection device according to claim 13, wherein the moveable insulation block is configured to be pushed in an end position by a spring (i.e. spring SP)(refer also to [0060] and [0062])and to thereby cover the window of the inner wall in a fault state of the thermal protection device (refer to [0060] and [0062]).
Regarding claim 23, Yang teaches the thermal protection device according to claim 13, wherein the varistor has a rectangular shape (refer to [0078]) or a round shape (refer to varistor V)(fig.8).
Regarding claim 24, Yang teaches the thermal protection device according to claim 13, wherein the varistor comprises a second contact surface (i.e. solder material S and wire W)(fig.10) provided with a terminal (i.e. contact EC1)(fig.10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 13 above, and further in view of Yang et al. U.S. Patent Application 2017/0110279 (hereinafter “Yang2”).
Regarding claim 20, Yang teaches the thermal protection device according to claim 13, wherein the housing comprises an indicator (refer to [0017]) on a front side (implicit)(refer to figs. 1A and 1B) such that signal contacts of the indicator reach out of the housing (implicit)(refer to figs. 1A and 1B), however Yang does not teach wherein an indicator trigger reaches into the housing. However, Yang2 teaches wherein an indicator trigger reaches into the housing (refer to trigger portion 35a and trigger extension 35c)(fig.5). It would have been obvious to a person of ordinary skill in the art before the 
Regarding claim 21, Yang and Yang2 teach the thermal protection device according to claim 20, wherein the indicator is a micro-switch (i.e. Yang2 micro switch 35)(fig.5).
Regarding claim 22, Yang and Yang2 teach the thermal protection device according to claim 20, wherein the moveable insulation block is configured to be pushed in its end position by a spring and thereby operates the indicator trigger of the indicator in a fault state of the thermal protection device (refer to Yang [0032])(refer to Yang2 [0028]).
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 13 above, and further in view of Yang et al. U.S. Patent Application 2017/0110279 (hereinafter “Yang2”).
Regarding claim 20, Sun teaches the thermal protection device according to claim 13, wherein the housing comprises an indicator (refer to [0035]), however Sun does not teach the indicator on a front side such that signal contacts of the indicator reach out of the housing, and an indicator trigger reaches into the housing. However, Yang2 teaches the indicator on a front side (refer to micro switch 35)(fig.10) such that signal contacts of the indicator reach out of the housing (implicit), and an indicator trigger reaches into the housing (refer to trigger portion 35a and trigger extension 35c)(fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sun to include the trigger of Yang2 to provide the advantage of creating a reliably switched indicator.
Regarding claim 21, Sun and Yang2 teach the thermal protection device according to claim 20, wherein the indicator is a micro-switch (i.e. Yang2 micro switch 35)(fig.5).
Regarding claim 22, Sun and Yang2 teach the thermal protection device according to claim 20, wherein the moveable insulation block is configured to be pushed in its end position by a spring and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839